DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 16/683,270 filed on November 14, 2019.  Currently claims 1-17 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 2, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0213508 A1 to SHERMAN (hereinafter “SHERMAN”) in view of US 2008/0287768 A1 to Kuo et al. (hereinafter “Kuo”).
Regarding claims 1 and 16, SHERMAN discloses a wearable device (see figure 1) comprising a plurality of spheres wherein the size of the spheres can be ½ to 2 inches (see paragraph 0020) or less than ½ inch.  It is the Examiner’s position that the spheres can take various sizes, and it can be designed that the main one would be bigger than secondary ones. As shown in figures 4-6, the sphere is comprised of an upper portion and the lower portion and the portions are connected by the engaging feature 112, and the engaging feature can be a thread (see figure 5 and paragraph 0028), and the wall 130 can be interpreted as “a threading pillar” between the upper portion and the lower portion and located in the space created by the portions.  
SHERMAN, however, fails to specifically teach or fairly suggest the wearable device is comprised of a chip which may be configured to for wireless transmission of data.  
Kuo teaches a wearable device in the form of necklace type (see figures 1-3 and abstract) comprising a wireless transceiver 164 for transmitting and receiving data (see paragraphs 0023 and 0027) to and from the reader/host.  
In view of Kuo’s teaching, it would have been obvious to an ordinary skill in the art at the time the invention was made to employ well-known wireless transmitting device to the teachings of SHERMAN in order to transmit the wearer’s physiological information such as temperature and other vital information.  Using wearable wireless device to transmit the vital information of the wearer is widely used in the healthcare field, and incorporating the wireless device as shown in Kuo is well within one ordinary skill in the art would contemplate. 
Regarding claim 2, as shown in figure 4-6 of SHERMAN, 140 is a through hole (see paragraph 0030) where the upper portion and the lower portion meet, and the through hole takes up the inner space created the portions, and the through hole is aligned with the threading portion. 
Regarding claim 7, although Kuo does not use term “antenna,” the wireless transceiver 164 (see figure 4 and paragraphs 0023 and 0027) can send and receive the signal.  

Allowable Subject Matter
8.	Claims 8-15 and 17 are allowed.  
9.	Claims 3-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are directed at a wearable device comprising a main sphere and a plurality of secondary spheres and the main sphere is sized between 9 mm and 15 mm and the main sphere is comprised of an upper cover and a lower cover, and they create first and second assembling space; a chip disposed in the first assembling space; and they are connected by the threading pillar clamped between the lower cover and upper cover.  The lower cover has the first through hole and first slot located in the first space and the upper cover has the second through hole and the second slot in the second space, and the slots are adjacent to the through holes are connected to each other. Such a wearable device is neither disclosed nor suggested by the cited references.  The limitation reciting the chip holder connected to the threading pillar as limited in claim 8 is also allowable.  Claims are also directed at a method for assembling a wearable electronic device, which is also allowable.    

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
August 8, 2022